Mercure, J. (dissenting).
Because I conclude that Supreme Court should have granted summary judgment in favor of defendant and third-party defendant dismissing plaintiffs’ cause of action under Labor Law § 240,1 respectfully dissent.
Labor Law § 240 (1) affords exceptional legal protection to a distinct group of workers—those exposed to the special hazards resulting from work-site elevation differentials (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500-501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). In the absence of "a difference between the elevation level of the required work and a lower level or a difference between the elevation level where the worker is positioned and the higher level of the materials or load being hoisted or secured” (Rocovich v Consolidated Edison Co., supra, at 514), there is no basis for Labor Law § 240 liability (see, Ross v Curtis-Palmer Hydro-Elec. Co., supra; Rocovich v Consolidated Edison Co., supra). In addition, there can be no Labor Law § 240 liability unless the plaintiff’s injuries actually resulted from the kind of risk that brought about the need for a protective device in the first instance (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487; Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 501).
Applying the foregoing principles to this case, plaintiffs’ cause of action under Labor Law § 240 (1) fails for three distinct reasons. First, the injuries sustained by plaintiff Clifford Gill arose in connection with the task of hoisting a load a mere six inches off the ground. Thus, Gill was not exposed to the risk of the load falling from a "higher level”. Second, because Gill was *827not struck by the load that he was hoisting, his injuries did not result from the elevation-related risk giving rise to the need for the hoist in the first instance. Third, because Gill and the jerry-built "hoist” were situated on the same level, the hoist could not itself be considered a "falling object” within the purview of Labor Law § 240. The conclusion to be drawn is that Gill’s injuries resulted from "the type of 'ordinary and usual’ peril a worker is commonly exposed to at a construction site” (Misseritti v Mark IV Constr. Co., supra, at 489), notwithstanding the fortuitous circumstance of his having been struck by one of the devices enumerated in Labor Law § 240 (1).
Ordered that the order is affirmed, with costs.